UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended March 31, 2013 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission file number: 333-52040 ARMADA OIL, INC. (Exact name of registrant as specified in its charter) Nevada 98-0195748 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 5220 Spring Valley Road, Suite 615 Dallas, Texas 75254 (Address of principal executive offices) (zip code) (972) 490-9595 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes þ No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þ No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No þ . As of May 16, 2013, there were 55,250,675 shares of the registrant’s common stock outstanding. Table of Contents ARMADA OIL, INC. TABLE OF CONTENTS Page PART I. FINANCIAL INFORMATION Item 1. Consolidated Interim Financial Statements (Unaudited) 3 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3. Quantitative and Qualitative Disclosures About Market Risk 27 Item 4.Controls and Procedures 27 PART II. OTHER INFORMATION Item 1. Legal Proceedings 28 Item 1A. Risk Factors 28 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 28 Item 3. Defaults Upon Senior Securities 28 Item 4. Mine Safety Disclosures 28 Item 5. Other Information 28 Item 6. Exhibits 29 Signatures 30 Table of Contents PART 1. FINANCIAL INFORMATION Item 1. Interim Consolidated Financial Statements ARMADA OIL, INC. CONSOLIDATED BALANCE SHEETS (Unaudited) March 31, 2013 December31,2012 ASSETS Current assets Cash and cash equivalents $ $ Accounts receivable – oil and gas Accounts receivable – other Derivative asset, commodity contracts – current — Deferred financing costs, net – current Deferred tax asset – current Prepaid expenses Assets held for sale — TOTAL CURRENT ASSETS Oil and gas properties, successful efforts accounting: Properties subject to amortization, net Properties not subject to amortization Support facilities and equipment, net Land Net oil and gas properties Property and equipment, net Deferred financing cost, net – noncurrent Deferred tax asset – noncurrent Deposit on asset retirement obligations Other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable – trade $ $ Revenue payable Accrued expenses Accrued expenses – related parties Derivative liability, commodity contracts – current — Deferred tax liability – current — Notes payable – current Other current liabilities TOTAL CURRENT LIABILITIES Notes payable, net – noncurrent Notes payable – related parties, net – noncurrent — Derivative liability, commodity contracts – noncurrent Deferred tax liability – noncurrent Asset retirement obligations TOTAL LIABILITIES Commitments and Contingencies Stockholders’ equity: Common stock, par value $0.001, 100,000,000 shares authorized, 54,870,024 and 33,732,191 shares issued and outstanding, respectively Additional paid-in capital Retained earnings TOTAL STOCKHOLDERS’ EQUITY TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ See accompanying notes to unaudited consolidated financial statements. 3 Table of Contents ARMADA OIL, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) For the Three Months Ended March 31, Revenues $ $ Operating expenses: Lease operating expense Environmental remediation expense — Exploration cost — Dry hole expense — Depletion, depreciation, amortization, accretion and impairment (Gain) loss on settlement of asset retirement obligations ) General and administrative expense Total operating expense Income (loss) from operations ) Other income (expense): Interest income Interest expense ) ) Realized gain on commodity contracts Loss on change in derivative value – commodity contracts ) ) Loss on change in derivative value – conversion feature — ) Other income Total other expense ) ) Loss before income taxes ) ) Income tax benefit Net loss $ ) $ ) Net loss per common share: Basic $ ) $ ) Diluted $ ) $ ) Weighted average number of common shares outstanding: Basic Diluted See accompanying notes to these unaudited consolidated financial statements. 4 Table of Contents ARMADA OIL, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) For the Three Months Ended March 31, CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Depreciation, depletion, amortization, accretion and impairment Dry hole expense — Deferred income taxes ) ) Share-based compensation (Gain) loss on settlement of asset retirement obligations ) Amortization of debt discount charged to interest expense Amortization of deferred financing costs Realized gain on derivative commodity contracts ) ) Unrealized loss on change in derivative value – commodity contracts Gain on change in derivative value – conversion feature — Changes in operating assets and liabilities: Accounts receivable – oil and gas ) — Accounts receivable – other Prepaid expenses ) ) Accounts payable and accrued expenses ) ) Accrued expenses – related party 53 — Revenue payable ) CASH PROVIDED BY OPERATING ACTIVITIES CASH FLOWS FROM INVESTING ACTIVITIES Cash paid for acquisition and development of oil and gas properties ) ) Cash paid for support facilities and equipment ) ) Cash proceeds from settlement of derivative commodity contracts Cash received from acquisition of Armada — Cash paid for property and equipment ) ) CASH USED IN INVESTING ACTIVITIES ) ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from borrowings on debt, net of financing costs Principal payments on debt ) ) Installment payments on software ) — CASH PROVIDED BY (USED IN) FINANCING ACTIVITIES ) NET CHANGE IN CASH ) CASH AT BEGINNING OF PERIOD CASH AT END OF PERIOD $ $ SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION Cash paid for interest $ $ Cash paid for income taxes $ $ NON-CASH INVESTING AND FINANCING TRANSACTIONS Common stock issued for the conversion of notes payable and accrued interest $ — $ Transfer of derivative liability from liability classification to equity classification $ — $ Debt discount related to warrants issued in conjunction with notes payable and notes payable – related parties $ $ — Support facilities & equipment currently held for sale $ $ — See accompanying notes to these unaudited consolidated financial statements. 5 Table of Contents ARMADA OIL, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 1 – ORGANIZATION AND SIGNIFICANT ACCOUNTING POLICIES Organization Armada Oil, Inc. (the “Company”, “Armada”, or “we”) was incorporated under the laws of the State of Nevada on November 6, 1998, under the name “e.Deal.net, Inc.” On June 20, 2005, the Company amended its Articles of Incorporation to effect a change of name to International Energy, Inc. On June 27, 2011, the Company amended its Articles of Incorporation to change its name to NDB Energy, Inc. On May 7, 2012, the Company filed a Certificate of Amendment to its Articles of Incorporation to change its name to Armada Oil, Inc. On March 28, 2013 Armada Oil, Inc. formed a business combination with Mesa Energy Holdings, Inc. (“Mesa”), pursuant to which Armada acquired from Mesa substantially all of the assets of Mesa consisting of all of the issued and outstanding shares of Mesa Energy, Inc. (“MEI”), whose predecessor entity, Mesa Energy, LLC, was formed in April 2003 as an exploration and production company in the oil and gas industry.Although Armada was the legal acquirer, Mesa was the accounting acquirer. MEI’s oil and gas operations are conducted through itself and its wholly owned subsidiaries.MEI acquired Tchefuncte Natural Resources, LLC (“TNR”) in July 2011.TNR owns interests in 80 wells and related surface production equipment in five fields located in Plaquemines and Lafourche Parishes, Louisiana.Mesa Gulf Coast Operating, LLC (“MGC”) became the operator of all operated properties in Louisiana in October 2011.Mesa Midcontinent, LLC is a qualified operator in the state of Oklahoma and operates our properties in Garfield and Major Counties, Oklahoma. MEI is a qualified operator in the State of New York and operates the Java Field. Through its wholly owned subsidiary, Armada Oil and Gas, Inc. (“Armada Oil and Gas”), the Company is pursuing projects located in Southern Wyoming. Armada Oil and Gas was incorporated on January 19, 2012. Accordingly, it did not have any operations prior to this time.Armada Oil and Gas holds interests in Carbon County, Wyoming that include leasehold interests in 1,280 acres, and a farmouit agreement with Anadarko Petroleum in the Niobrara play near existing infrastructure, which includes oil and natural gas pipelines, oil refineries and gas processing plants as well as various productive oil and natural gas fields. The Company’s operating entities have historically employed, and will continue in the future to employ, on an as-needed basis, the services of drilling contractors, other drilling related vendors, field service companies and professional petroleum engineers, geologists and land men as required in connection with future drilling and production operations. Basis of Presentation The accompanying unaudited interim consolidated financial statements have been prepared by the Company in accordance with accounting principles generally accepted in the United States of America and the rules of the Securities and Exchange Commission (“SEC”). and should be read in conjunction with the audited consolidated financial statements and notes thereto contained in the Company’s latest annual report filed with the SEC on Form 10-K. In the opinion of management, all adjustments, consisting of normal recurring adjustments necessary for a fair presentation of financial position and the results of operations for the interim periods presented have been reflected herein. The results of operations for interim periods are not necessarily indicative of the results to be expected for the full year. Notes to the unaudited interim consolidated financial statements that would substantially duplicate the disclosures contained in the audited consolidated financial statements for fiscal year 2012, as reported in the Form 10-K, have been omitted. Principles of Consolidation The consolidated financial statements include the Company’s accounts and those of the Company’s wholly owned subsidiaries. All significant intercompany accounts and transactions have been eliminated. 6 Table of Contents Use of Estimates The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, the disclosure of contingent assets and liabilities at year-end and the reported amounts of revenues and expenses during the year and the reported amount of proved natural gas and oil reserves. Management bases its estimates on historical experience and various other assumptions that it believes are reasonable under the circumstances, the results of which form the basis for making judgments that are not readily apparent from other sources. Actual results could differ from these estimates and changes in these estimates are recorded when known. Reclassifications Certain reclassifications have been made to amounts in prior periods to conform to the current period presentation. All reclassifications have been applied consistently to the periods presented Earnings Per Common Share The Company’s earnings per share are computed by dividing net income by the weighted average number of common shares outstanding during the period. Diluted earnings per share reflects the potential dilution of securities, if any, that could share in the earnings of the Company and is calculated by dividing net income by the diluted weighted average number of common shares. The diluted weighted average number of common shares is computed using the treasury stock method for common stock that may be issued for outstanding stock options and convertible debt. For the Three Months Ended March 31, Numerator: Net loss available to stockholders $ ) $ ) Basic net loss allocable to participating securities (1) — — Basic net loss available to stockholders ) ) Impact of assumed conversions-interest expense, net of income taxes — Loss available to stockholders assuming conversion of convertible debentures $ ) $ ) Denominator: Weighted average number of common shares – Basic Effect of dilutive securities (2) : — — Warrants — — Convertible promissory notes — — Weighted average number of common shares – Diluted Net loss per common share: Basic $ ) $ ) Diluted $ ) $ ) Restricted share awards that contain nonforfeitable rights to dividends are participating securities and, therefore, are included in computing earnings using the two-class method. Participating securities, however, do not participate in undistributed net losses. For the three months ended March 31, 2013, convertible debt outstanding representing 0 shares and stock options and warrants representing 2,344,000 and 8,054,787 shares, respectively were antidilutive and, therefore, excluded from the diluted share calculation. For the three months ended March 31, 2012, convertible debt outstanding representing 1,131,405 shares and stock options and warrants representing 947,200 and 2,485,914 shares, respectively, were antidilutive and, therefore, excluded from the diluted share calculation. Recently Issued Accounting Pronouncements The Company does not expect the adoption of any recently issued accounting pronouncements to have a significant impact on its financial position, results of operations or cash flows. 7 Table of Contents Subsequent Events The Company has evaluated all transactions through the financial statement issuance date for subsequent event disclosure consideration. NOTE 2 – BUSINESS COMBINATION On March 28, 2013, Armada completed the acquisition (the “Acquisition”) of substantially all of the assets of Mesa Energy Holdings, Inc. consisting of all of the issued and outstanding shares of MEI pursuant to the terms of the Asset Purchase Agreement and Plan of Reorganization Among Armada Oil, Inc., Mesa Energy Holdings, Inc., and Mesa Energy, Inc. (the “APA”).The Company accounted for the assets, liabilities and ownership interests in accordance with the provisions of ASC 805, Business Combinations for acquisitions occurring in years beginning after December 15, 2008 (formerly SFAS No. 141R, Business Combinations). Armada acquired MEI, with Mesa continuing as the accounting acquirer and becoming a wholly-owned subsidiary of Armada, in a transaction structured to qualify as a tax-free reorganization. In connection with the Acquisition, Armada issued former security holders of Mesa 33,732,191 shares of common stock, warrants to purchase an aggregate of 200,000 shares of Armada common stock, and options to purchase 1,280,00 shares of the Company’s common stock.These equity instruments have a fair value of $14,056,342 as of the date of the Acquisition. The Acquisition was accounted for as a “reverse acquisition,” and Mesa was deemed to be the accounting acquirer in the Acquisition. Armada’s assets and liabilities are recorded at their fair value. MEI’s assets and liabilities are carried forward at their historical costs. The financial statements of Mesa are presented as the continuing accounting entity since it is the acquirer for the purpose of applying purchase accounting. The equity section of the balance sheet and earnings per share of Mesa are retroactively restated to reflect the effect of the exchange ratio established in the APA. The acquisition price was allocated to the assets acquired and liabilities assumed based upon their estimated fair values. The following table summarizes the estimated fair values of the assets acquired and liabilities assumed at the date of acquisition. Assets acquired: Cash $ Prepaid assets Other current assets Total current assets Oil and gas properties Deferred tax asset Total assets acquired Liabilities assumed: Accounts payable and accrued liabilities Note payable, net of discount of$103,001 Asset retirement obligations Total liabilities assumed Net assets acquired $ Consideration paid: Equity instruments issued at their fair value $ 8 Table of Contents Pro forma results of operations for the three month periods ended March 31, 2013 and 2012, as though this acquisition had taken place at the beginning of each period, are as follows.The pro forma results are not necessarily indicative of what actually would have occurred had the acquisition been in effect for the entire period presented. Three Months Ended March 31, Revenues $ $ Net loss $ ) $ ) Loss per share: Basic and diluted $ ) $ ) Weighted average shares outstanding Basic Diluted NOTE 3 – FAIR VALUE MEASUREMENTS The following tables set forth by level within the fair value hierarchy our financial assets and liabilities that were accounted for at fair value on a recurring basis as of March 31, 2013 and December 31, 2012. March 31, 2013 Carrying Value Fair Value Measurement Level 1 Level 2 Level 3 Derivative asset – commodity contracts $ $ — $ $ — Derivative liability – commodity contracts ) — ) — December 31, 2012 Carrying Value Fair Value Measurement Level 1 Level 2 Level 3 Derivative assets – commodity contracts $ $ — $ $ — Derivative liability – commodity contracts $ ) $ — $ ) $ — The Company did not identify any other assets and liabilities that are required to be presented on the consolidated balance sheet at fair value. NOTE 4 – COMMODITY DERIVATIVE INSTRUMENTS The Company engages in price risk management activities from time to time, through utilizing derivative instruments consisting of swaps, floors and collars, to attempt to reduce the Company’s exposure to changes in commodity prices. None of the Company’s derivatives is designated as a cash flow hedge. Changes in fair value of derivative instruments which are not designated as cash flow hedges are recorded in other income (expense) as realized and unrealized (gain) loss on commodity derivatives. While the use of these arrangements may limit the Company's ability to benefit from increases in the price of oil and natural gas, it is also intended to reduce the Company's potential exposure to significant price declines. These derivative transactions are generally placed with major financial institutions that the Company believes are financially stable; however, there can be no assurance of the foregoing. The Company has commodity derivative instruments with a single counterparty for which it determined the fair value using period-end closing oil and gas prices, interest rates and volatility factors for the periods under each contract as of March 31, 2013 and 2012. 9 Table of Contents The details of the commodity derivatives, at March 31, 2013, are summarized below: Costless Gas Collar Weighted Average ProductionPeriod TotalVolumes Floor/Ceiling FairValue Apr 2013-Dec 2013 (1) 185,000MMBtu $ / $ ) Jan 2014-Oct 2014 (5) 130,000 MMBtu $ / ) Nov 2014-Dec 2014 (5) 26,000 MMBtu $ / ) Gas Fixed Price Swaps Average Production Period Total Volume Fixed Price Fair Value Apr 2013-Jul 2013 (2) 40,000 MMBtu $ $ Oil Fixed Price Swaps Average ProductionPeriod TotalVolumes FixedPrice FairValue Apr 2013-Jul 2013 (3) 10,800 Bbls $ $ Jan 2014-Dec 2014 (5) 60,000 Bbls $ ) Jan 2015-Mar 2015 (5) 11,049 Bbls $ ) Average Price Oil Collar Average ProductionPeriod (7) TotalVolume Floor / Ceiling FairValue Apr 2013-Jun 2013 (4) 12,354 Bbls $ 80 / 100 $ ) Jul 2013-Dec 2013 (4) 40,908 Bbls $ 80 / 100 $ ) Oil Basis Swap Production Period Total Volume Basis Price Fair Value Apr 2013 (6) 6,800 Bbls $ $ May 2013 (6) 6,800 Bbls $ $ Jun 2013 (6) 6,800 Bbls $ $ Jul 2013 (6) 6,800 Bbls $ $ Aug 2013 (6) 6,800 Bbls $ $ Sep 2013 (6) 6,800 Bbls $ $ Oct 2013 (6) 6,800 Bbls $ $ Nov 2013 (6) 6,800 Bbls $ $ ) Dec 2013 (6) 6,800 Bbls $ $ ) Costless gas collar entered into on June 26, 2012. Fixed price swap is the remaining put of July 25, 2011 costless gas collar unwound on June 26, 2012. Crude oil swap entered into on January 6, 2012. Average price collar entered into on July 19, 2012. Costless gas collar and oil fixed price swap entered into on March 8, 2013. Oil basis swap entered into on February 8, 2013. On March 8, 2013, the Company unwound the crude oil average price collar for the January 2014 through July 2014 settlements periods.Volumes unwound were 39,424 bbls with a fixed price of $100 per bbl.The Company incurred a loss of $8,144 in unwinding these positions. 10 Table of Contents At March 31, 2013, the Company recognized a short-term derivative liability of $266,870 and a long-term derivative liability of $243,050, with the change in fair value of $534,699 from December 31, 2012, reflected in unrealized loss on derivative instruments. Realized gains of $115,678 from settlements of these derivatives have been reported in other income as realized gain on commodity contracts. The details of the commodity derivatives at March 31, 2012, are summarized below: Costless Gas Collars Weighted Average ProductionPeriod TotalVolumes Floor/Ceiling FairValue Apr 2012-Jul 2013 180,000MMBtu $ / $ Oil Fixed Price Swaps Average ProductionPeriod TotalVolumes FixedPrice FairValue Apr 2012-Dec 2012 (1) 9,000 Bbls $ $ ) Apr 2012-Dec 2012 31,500 Bbls $ $ ) Jan 2013-Jul 2013 18,900 Bbls $ $ Oil Basis Swap Production Period Total Volume Basis Price Fair Value Apr 2012-Dec 2012 6,000 Bbls $ $ Crude oil swap entered into on January 6, 2012. At March 31, 2012, the Company recognized a short term derivative asset of $18,821 and a long-term derivative asset of $76,848, with the $843,281 decrease in fair value from December 31, 2011 reported in other income (expense) as unrealized loss on derivative instruments for the three months ended March 31, 2012. Realized gains of $9,393 from settlements of these derivatives were reported in other income as realized gain on commodity contracts. NOTE 5 – PROPERTY AND EQUIPMENT Oil and Gas Properties The Company’s oil and gas properties at March 31, 2013 are located in the United States of America. The carrying values of the Company’s oil and gas properties, net of depletion and impairment, at March 31, 2013 and December 31, 2012 were: March 31, December 31, Property Lake Hermitage Field $ $ Valentine Field La Rose Field Bay Batiste Field Turkey Creek Field Bear Creek Prospect — Overland Trail Prospect — Total $ $ 11 Table of Contents Net oil and gas properties at March 31, 2013 were: Year Incurred Acquisition Costs Exploration and Development Costs Dry Hole Costs Disposition of Assets Depletion, Amortization, and Impairment Total 2011 and prior $ $ $ ) $ ) $ ) $ — — ) — — ) Total $ $ $ ) $ ) $ ) $ Lake Hermitage Field – Plaquemines Parish, Louisiana In the three months ended March 31, 2013, the Company spent $635,017 on development of the Lake Hermitage field which included expenditures of $79,196 on the LLDSB #3, $76,123 on the LLDSB #4/4D, and $427,962 on the LLDSB #10 wells. Turkey Creek Field – Garfield and Major Counties, Oklahoma In the three months ended March 31, 2013, the Company spent $1,608,727 on drilling the Thomas Unit #6H well.The Thomas Unit #6H was not completed due to mechanical issues and has been plugged and abandoned.We charged the drilling costs of $2,585,062 to dry hole expense in the first quarter of 2013. In the three months ended March 31, 2012, we plugged and abandoned two wells, the Southdown 2D in the Valentine Field and the LLDSB #7 in the Lake Hermitage Field, retiring their costs which comprised asset retirement costs for the Southdown 2D well and asset retirement costs and intangible drilling costs for the LLDSB #7. Costs of the LLDSB #7 well were retired after an unsuccessful attempt to convert it to a salt water disposal well resulted in an oil spill for which we incurred $216,214 of environmental remediation expense in addition to the expense of plugging and abandoning the well. Bear Creek and Overland Trail Prospects – Carbon County, Wyoming Pursuant to the Share Exchange Agreement in 2012, Armada assumed a Purchase and Option Agreement between Armada Oil and Gas and TR Energy through which it received leasehold interests in 1,280 acres of land, engineering data, and 2D seismic.At present, the terms of this agreement are in the process of renegotiation. Armada also assumed a Seismic and Farm Out Option Contract (the “Anadarko Contract”) whereby Anadarko E&P Company, LP, and Anadarko Land Corp, (collectively “Anadarko”) will execute a mineral permit granting the Company the nonexclusive right, until May 1, 2013, to conduct 3D survey operations on and across the contracted acreage in Carbon County, Wyoming.If and when the Company drills and completes a test well capable of production and complies with all other terms of the Anadarko Contract, the Company will receive from Anadarko a lease, with an initial term of three (3) years, which provides for the Company to receive an eighty percent (80%) operated interest; and Anadarko will earn a twenty percent (20%) royalty interest in future production. Gonzales, Young, and Archer Counties, Texas Gonzales County.Approximately 300 acres of undeveloped leasehold were acquired in Gonzales County, Texas, in July 2011.The Company will evaluate this acreage to determine if it possesses commercially exploitable quantities of oil and gas reserves. 12 Table of Contents Young County.Approximately 200 acres of land and fourteen wells were acquired in July 2011. The Company plans to take over operations and enhance production from the wells. Archer County.Approximately 140 acres of land and twelve wells were acquired in September 2011.These properties are considered non-core assets, and, as such, the Company plans to sell them. Support Facilities and Equipment The Company’s support facilities and equipment serve its oil and gas production activities. The following table details these properties and equipment, together with their estimated useful lives: March 31, December 31, Years Tank batteries 7 $ $ Production equipment 7 Production Facilities Field offices (1) 20 Crew boats 7 Construction in progress (not depreciated) Asset retirement cost 7 Accumulated depreciation ) ) Total support facilities and equipment, net $ $ In the first quarter of 2013 the Company decided to market for sale the Lake Hermitage Camp which was damaged during Hurricane Isaac in August 2012; accordingly, its net book value of $109,467 was transferred from Support Facilities and Equipment to Assets Held for Sale and reclassified as a current asset. In the three months ended March 31, 2013 and 2012, the Company recognized depreciation expense of $70,285 and $65,213, respectively, on support facilities and equipment. 13 Table of Contents Office Furniture, Equipment, and Other March 31, December 31, Years Office equipment, computer equipment, purchased software, and leasehold improvements 3 $ $ Furniture and fixtures 10 Accumulated depreciation ) ) Total property and equipment, net $ $ During the three months ended March 31, 2013 and 2012, the Company recognized depreciation expense of $11,422 and $1,752, respectively, on office furniture, equipment, and other. Support facilities and equipment and office furniture, equipment, and other are depreciated using the straight line method over their estimated useful lives. NOTE 6 – DEBT Credit Facility and Notes Payable The Company’s notes payable at March 31, 2013 and December 31, 2012 were as follows: March 31, December 31, Credit Facility $ $ Private placement of debt, net of discount — Term notes Notes payable outstanding Less: Current maturities ) ) Notes payable – noncurrent $ $ On July 22, 2011, MEI entered into a $25 million senior secured revolving line of credit (“Credit Facility") with F&M Bank and Trust Company (“F&M Bank”) that, under its original terms, was to mature on July 22, 2013. The interest rate is the F&M Bank Base Rate plus 1% subject to a floor of 5.75%, payable monthly. During the year ended December 31, 2012, the maturity was extended to July 22, 2014. At March 31, 2013 and December 31, 2012, the interest rate was 5.75%. A 2.00% annual fee is applicable to letters of credit drawn under the Credit Facility. The Credit Facility provided financing for the 2011 acquisition of TNR, working capital for field enhancements, and general corporate purposes. The Credit Facility was originally subject to an initial borrowing base of $10,500,000 which was fully utilized by the Company with the completion of the acquisition of TNR. The Company obtained letters of credit in the amount of $4,704,037 that were provided to the State of Louisiana to secure asset retirement obligations associated with the properties. $5,693,106 was funded to MEI to complete the transaction, provide working capital for field enhancements and for general corporate purposes. In addition, MEI paid a $102,857 loan origination fee which is being amortized over the life of the loan. The borrowing base is subject to two scheduled redeterminations each year. Loans made under this credit facility are secured by TNR’s proved developed producing reserves (“PDP”) as well as guarantees provided by the Company, MEI, and the Company’s other wholly-owned subsidiaries. Monthly Commitment Reductions were initially set at $150,000 beginning November 22, 2011, and continuing until the first redetermination on or about April 1, 2012. At the first redetermination, the Company was relieved of its obligation to make Monthly Commitment Reductions, and its borrowing base was increased from $10,500,000 to $13,500,000. Future principal reduction requirements, if any, will be determined concurrently with each semi-annual redetermination. In September 2012, F&M performed a second redetermination and increased the Company’s borrowing base from $13,500,000 to $14,500,000.In addition, the term of the note was extended from July 22, 2013 to July 22, 2014.In December 2012, the Company drew an additional $4 million from its Credit Facility, resulting in an outstanding principal balance of $9,195,963. 14 Table of Contents At inception of the Credit Facility, deferred financing costs of $102,877 were incurred.At March 31, 2013, and December 31, 2012, $5,641 and $44,214, respectively, of amortized deferred financing costs had been recognized as interest expense.At March 31, 2013, $30,084 of deferred financing costs remained to be amortized. The Company was in compliance with all of the debt covenants as of March 31, 2013 and December 31, 2012. The Credit Facility requires that 50% of the projected production from the acquired properties be hedged for 24 months at $100 per barrel or above. The Company entered into various commodity derivate contracts with a single counterparty.For more information see Note 4 – Commodity Derivative Instruments For the three months ended March 31, 2013 and 2012, the Company recognized interest expense of $179,842 and $130,376, respectively, on the Credit Facility. Private Placement of Notes On March 20, 2013 the Company offered a private placement of debt pursuant to the provisions of Section 4(2), Section 4(6) and/or Regulation D under the Securities Act of 1933, as amended (the “Private Placement”).Pursuant to the Private Placement the Company offered $300,000 minimum and $4 million maximum of Series A Senior Unsecured Notes carrying an interest rate of 9.625% per annum, payable quarterly, with a maturity date of May 30, 2014 (the “Notes”).Under the terms of the offering, Series D Warrants for common shares were issued at closing.The number of warrants to be issued is to be calculated by dividing the face value of each subscriber’s note by $0.75, and each warrant will be exercisable at $0.75 per share beginning September 1, 2013.At March 31, 2013, the Company had received subscriptions for $630,000 of Notes and recorded 840,000 of warrants to subscribers.The fair value of the warrants, determined as their relative fair value to the notes, calculated using a Black Scholes model, of $241,083 was recorded as discount on the Notes to be amortized to interest expense using an effective interest rate.Assumptions used in determining the fair values of the warrants were as follows: Weighted average grant date fair value $ Weighted average grant date March 24, 2013 Discount rate 0.77 % Expected life (in years) Weighted average volatility 205.74 % Expected dividends $
